DETAILED ACTION

Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art Alzamzmi (US Patent 10,827,973 B1) do not teach claims 1 and 5, “An arousal state estimation apparatus comprising: a feature value acquisition unit acquiring a plurality of types of feature values regarding an arousal state of a human body from physiological data obtained by measuring the human body; and an estimation unit estimating the arousal state of the human body by using a principal feature values, wherein the principal feature values are some types some type among the plurality of types of feature values, wherein, in a case where one of the principal feature value values is unacquirable due to a defect of the physiological data, the estimation unit estimates the arousal state of the human body by using a substitute feature value instead of the unacquirable principal feature value, wherein the substitute feature value is a different type of feature value than the principal feature values among the plurality of types of feature values acquired by the feature value acquisition unit.” 
Specifically, the prior arts do not teach the keypad shell with the substitute feature value different from the unacquired principle value, and the substitute is of a different type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Zawilinski (US Patent 5,676,138) is cited to teach a similar type Emotional response analyzer device in figure 1 embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 30, 2022.
   20140331791